Per Curiam,
The will of the testatrix directed, “ The balance of my estate I give to my granddaughter Mabel Y. Tucker, when she shall arrive at the age of twenty-one years, and I appoint Alfred Wood to be her guardian; but in case of her death, without an heir, before she shall reach the age of twenty years, the portion that would have fallen to her shall be divided as follows : ” naming the secondary beneficiaries.
The gift to the granddaughter was contingent on her arriving at the age of twenty-one years, and as she died before that *521age it never .vested. The further provision as to her death before reaching the age of twenty “ without an heir ” means without a child, and this contingency having also happened, the secondary beneficiaries took under the gift over to them. The intent of the testatrix to this effect is too plain to need discussion.
Decree affirmed with costs.